Exhibit 10.3

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Severance and Change in Control Agreement (this “Agreement”) is made as of
October 9, 2017, by and between Zafgen, Inc., a Delaware corporation (the
“Company”), and Jeffrey Hatfield (the “Employee”). Capitalized terms not defined
herein will have the meanings defined in the employment offer letter to which
this Agreement is attached (the “Offer Letter”).

1. Purpose. The Company considers it essential to the best interests of its
stockholders to promote and preserve the continuous employment of key management
personnel. The Board of Directors of the Company (the “Board”) recognizes that,
as is the case with many corporations, the possibility of a Change in Control
(as defined in Section 2 hereof) exists and that such possibility, and the
uncertainty and questions that it may raise among management, may result in the
departure or distraction of key management personnel to the detriment of the
Company and its stockholders. Therefore, the Board has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s key management, including
the Employee, to their assigned duties without distraction, including in the
face of potentially disturbing circumstances arising from the possibility of a
Change in Control. Nothing in this Agreement shall be construed to affect the
at-will nature of the employment relationship, the Employee shall not have any
right to be retained in the employ of the Company.

2. Change in Control. A “Change in Control” shall be deemed to have occurred
upon the occurrence of any one of the following events: (a) the sale or
exclusive out-license (even as to the Company) of all or substantially all of
the assets of the Company on a consolidated basis to an unrelated person or
entity, (b) a merger, reorganization or consolidation pursuant to which the
holders of the Company’s outstanding voting power and outstanding stock
immediately prior to such transaction do not own a majority of the outstanding
voting power or fair market value of the stock or other equity interests of the
resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, (c) the sale of all of the
stock of the Company to an unrelated person, entity or group thereof acting in
concert, (d) any other transaction in which the owners of the Company’s
outstanding voting power, or immediately prior to such transaction do not own at
least a majority of the outstanding voting power of the Company or any successor
entity immediately upon completion of the transaction other than as a result of
the acquisition of securities directly from the Company. Notwithstanding any
other provision of this Agreement, “Change in Control” shall be interpreted,
administered and applied in a manner consistent and in compliance with a “change
in control event” as set forth in Treasury Regulation Section 1.409A-3(i)(5)
(“Change in Control Event”).

3. Terminating Event.

A “Terminating Event” shall mean any of the events provided in this Section 3:

(a) Termination by the Company. Termination by the Company of the employment of
the Employee with the Company for any reason other than for Cause, death or
Disability. For purposes of this Agreement, “Cause” shall mean, as determined by
the Company in good faith:



--------------------------------------------------------------------------------

(i) the commission by the Employee of any felony, any crime involving the
Company, or any crime involving fraud or dishonesty;

(ii) any unauthorized use or disclosure of the Company’s proprietary information
by the Employee;

(iii) any intentional misconduct or gross negligence on the Employee’s part
which has a materially adverse effect on the Company’s business or reputation,
or

(iv) the Employee’s repeated and willful failure to perform the duties,
functions and responsibilities of the Employee’s position after a written
warning from the Company.

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Employee being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control. For
purposes hereof, the Employee will be considered to have suffered a “Disability”
if, as a result of the Employee’s incapacity due to physical or mental illness,
the Employee shall have been absent from his duties to the Company on a
full-time basis for 180 calendar days in the aggregate in any 12-month period.

(b) Termination by the Employee for Good Reason. Termination by the Employee of
the Employee’s employment with the Company for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean that the Employee has complied with the
“Good Reason Process” (hereinafter defined) following, the occurrence of any of
the following events:

(i) a material diminution in the Employee’s title, responsibilities, authority
or duties;

(ii) a material diminution in the Employee’s base salary, except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company;

(iii) a breach by the Company of the material terms of this Agreement or any
other written agreement between the Company and the Employee; or

(iv) a 50 mile or greater change in the geographic location at which the
Employee is required to provide services to the Company, not including business
travel and short-term assignments.

“Good Reason Process” shall mean that (i) the Employee reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Employee
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Employee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy

 

2



--------------------------------------------------------------------------------

the condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Employee terminates his employment within 60
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

4. Change in Control Payment. In the event a Terminating Event occurs on or
within the 12 months immediately after a Change in Control (such 12-month
period, the “Change in Control Period”), subject to the Employee signing a
separation agreement containing, among other provisions, a general release of
claims in favor of the Company and related persons and entities (but other than
claims or future claims (i) for the payments to be made, benefits to be provided
and equity awards to be accelerated to or with regard to the Employee pursuant
to this Agreement, (ii) for indemnification at law, pursuant to the Company’s
certificate of incorporation and/or by-laws, any other written agreement between
the Company and the Employee, and any governing document concerning a group
benefit plan provided by or sponsored by the Company and in which the Employee
is a participant, administrator or fiduciary, (iii) as the holder of securities
of the Company, or (iv) for insurance coverage or costs of defense available to
the Employee under any policy maintained by the Company), confidentiality,
return of property and non-disparagement, in a form and manner reasonably
satisfactory to the Company (the “Separation Agreement and Release”) and the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination, the following shall occur:

(a) the Company shall pay to the Employee an amount equal to 18 months of the
Employee’s annual Base Salary in effect immediately prior to the Terminating
Event (or the Employee’s annual base salary in effect immediately prior to the
Change in Control, if higher);

(b) if the Employee was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Employee a monthly cash payment
for 18 months, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Employee (and his
eligible dependents) if the Employee had remained employed by the Company;

(c) notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all stock options and other stock-based awards
with time-based vesting held by the Employee shall immediately accelerate and
become fully exercisable or nonforfeitable as of the Employee’s Date of
Termination and any stock options or other stock-based awards with
performance-based vesting shall be treated as specified in the applicable award
agreement; and

(d) the amounts payable under Section 4(a) shall be paid out in a lump sum
commencing within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, the amounts shall be paid in the second calendar year by the last day of
such 60-day period.

 

3



--------------------------------------------------------------------------------

5. Severance Outside the Change in Control Period. In the event a Terminating
Event occurs at any time other than during the Change in Control Period, subject
to the Employee signing the Separation Agreement and Release and the Separation
Agreement and Release becoming irrevocable, all within 60 days after the Date of
Termination, the following shall occur:

(a) the Company shall pay to the Employee an amount equal to 12 months of the
Employee’s annual Base Salary in effect immediately prior to the Terminating
Event;

(b) if the Employee was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Employee a monthly cash payment
for 12 months in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Employee (and his
eligible dependents) if the Employee had remained employed by the Company; and

(c) the amounts payable under Section 5(a) shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over 12
months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided, further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the Date of Termination.

6. Additional Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Compensatory Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, (or any successor provision), then the Compensatory
Payments shall be reduced so that the sum of all of the Compensatory Payments
shall be $1.00 less than the amount at which the Employee becomes subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision);
provided that such reduction shall only occur if it would result in the Employee
receiving a higher After Tax Amount (as defined below) than the Employee would
receive if the Compensatory Payments were not subject to such reduction. In such
event, the Compensatory Payments shall be reduced in the following order, in
each case, in reverse chronological order beginning with the Compensatory
Payments that are to be paid the furthest in time from consummation of the
transaction that is subject to Section 280G of the Code: (i) cash payments not
subject to Section 409A of the Code; (ii) cash payments subject to Section 409A
of the Code; (iii) equity-based payments and acceleration; and (iv) non-cash
forms of benefits; provided that in the case of all the foregoing Compensatory
Payments all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

4



--------------------------------------------------------------------------------

(b) For purposes of this Section 6, the “After Tax Amount” means the amount of
the Compensatory Payments less all federal, state, and local income, excise and
employment taxes imposed on the Employee as a result of the Employee’s receipt
of the Compensatory Payments. For purposes of determining the After Tax Amount,
the Employee shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(c) The determination as to whether a reduction in the Compensatory Payments
shall be made pursuant to Section 6(a) shall be made by an accounting firm
selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Employee within 15 business
days of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or the Employee. Any determination by the
Accounting Firm shall be binding upon the Company and the Employee.

7. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Employee’s “separation from service” within the meaning of Section 409A
of the Code, the Company determines that the Employee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Employee becomes entitled to under this
Agreement on account of the Employee’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Employee’s separation from service, or (B) the
Employee’s death.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so as not to be part of this Agreement
or in compliance with Section 409A of the Code so that all payments hereunder
are either exempt or comply with Section 409A of the Code. The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party. Each payment
pursuant to this Agreement is intended to constitute a separate payment for
purposes of applying Section 409A, any exemptions thereto and Treasury
Regulation Section 1.409A-2(b)(2).

(c) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Employee
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of

 

5



--------------------------------------------------------------------------------

the taxable year following the taxable year in which the expense was incurred.
The amount of in-kind benefits provided or reimbursable expenses incurred in one
taxable year shall not affect the in-kind benefits to be provided or the
expenses eligible for reimbursement in any other taxable year. Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(e) The Company makes no representation or warranty and shall have no liability
to the Employee or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

8. Term. This Agreement shall take effect on the date first set forth above and
shall terminate upon the earlier of (a) the termination of the Employee’s
employment with the Company for any reason other than the occurrence of a
Terminating Event, or (b) the date all amounts have been paid to the Employee
upon a Terminating Event pursuant to Section 4 or Section 5 hereof, as
applicable.

9. Withholding. All payments made by the Company to the Employee under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

10. Notice and Date of Termination.

(a) Notice of Termination. Any purported termination of the Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with this Section 10. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.

(b) Date of Termination. “Date of Termination” shall mean: (i) if the Employee’s
employment is terminated by his death, the date of his death; (ii) if the
Employee’s employment is terminated on account of Employee’s Disability or by
the Company for Cause, the date on which Notice of Termination is given;
(iii) if the Employee’s employment is terminated by the Company without Cause,
the date on which a Notice of Termination is given; (iv) if the Employee’s
employment is terminated by the Employee without Good Reason, 30 days after the
date on which a Notice of Termination is given, and (v) if the Employee’s
employment is terminated by the Employee with Good Reason, the date on which a
Notice of Termination is given after the end of the Cure Period. Notwithstanding
the foregoing, in the event that the Employee gives a Notice of Termination to
the Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in a termination by the Company for purposes
of this Agreement.

 

6



--------------------------------------------------------------------------------

11. No Mitigation. The Company agrees that, if the Employee’s employment by the
Company is terminated during the term of this Agreement, the Employee is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Employee by the Company pursuant to Section 4 or Section 5
hereof. Further, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Employee as the result of
employment by another employer.

12. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Employee (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

13. Integration. This Agreement constitutes the entire agreement between the
parties with respect to severance pay, severance benefits and accelerated
vesting (except to the extent any equity agreement specifically provides for
terms more favorable to the Employee) in connection with any termination of
employment and supersedes in all respects all prior agreements between the
parties concerning such subject matter including without limitation any
provisions of any offer letter or employment agreement relating to severance pay
or benefits in connection with the ending of Employee’s employment relationship
with the Company. In the interest of clarity, any (i) agreement relating to
confidentiality, noncompetition, non-solicitation or assignment of inventions or
(ii) equity acceleration more favorable to the Employee, shall not be affected
by the Agreement.

14. Successor to the Employee. This Agreement shall inure to the benefit of and
be enforceable by the Employee’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Employee’s death after a Terminating Event but prior to the completion by the
Company of all payments due him under this Agreement, the Company shall continue
such payments to the Employee’s beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Employee fails to make such
designation).

15. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any Section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

7



--------------------------------------------------------------------------------

17. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight currier service of by registered or
certified mail, postage prepaid, return receipt requested, to the Employee at
the last address the Employee has filed in writing with the Company, or to the
Company at its main office, attention of the Board.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Employee and by a duly authorized representative of the
Company.

19. Effect on Other Plans and Agreements. An election by the Employee to resign
for Good Reason under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Employee for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Employee under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 6 hereof, and except that the Employee shall have
no rights to any other severance benefits under any Company severance pay plan,
offer letter or otherwise. In the event that the Employee is party to an
agreement with the Company providing for payments or benefits under such
agreement and this Agreement, the terms of this Agreement (subject to the equity
provisions in Section 13 above) shall govern and Employee may receive payment
under this Agreement only and not both. Further, Section 4 and Section 5 of this
Agreement are mutually exclusive and in no event shall Employee be entitled to
payments or benefits pursuant to Section 4 and Section 5 of this Agreement.

20. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

21. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

22. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

 

8



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

ZAFGEN, INC. By:   /s/ Peter Barrett Name: Peter Barrett Title: Chairman, Board
of Directors JEFFREY HATFIELD

/s/ Jeffrey Hatfield